OPINION
BRETT, Judge:
Appellant, Quinion Ray Leigh, hereinafter referred to as defendant, was convicted in the District Court of Tulsa County, Case No. CRF 71-1445, of unauthorized use of a motor vehicle, after former conviction of a felony, and sentenced to ten years imprisonment. Judgment and sentence was imposed on January 31, 1972, and this appeal perfected therefrom.
This appeal was filed in this Court on July 3, 1972. Unless otherwise ordered by this Court, the brief of appellant must be filed within 30 days from the date the appeal records are filed in all felony appeals. Rule 1.6. Thus, defendant’s brief was due to be filed by August 2, 1972. No brief was filed, nor was an extension of time in which to file a brief requested. On October 19, 1972, by order of this Court, this appeal was summarily submitted for opinion in accordance with the rules of this Court.
It is this Court’s policy that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. Rule 1.9. If no such errors appear in the record the judgment will be affirmed. Hendricks v. State, Okl.Cr., 497 P.2d 425.
In the instant case we have examined the record, reviewed the trial testimony, and the petition in error, and find no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial while represented by counsel; the evidence was sufficient to support the verdict of the jury; and the trial court’s instructions were a fair and accurate statement of the law relevant to this case. There being no error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BUSSEY, P. J., and BLISS, J., concur.